NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGER WILLIAM HULL,                             No.    17-15055

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00348-RCJ-VPC

 v.
                                                MEMORANDUM*
KATHRYN REYNOLDS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Nevada state prisoner Roger William Hull appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims related to constant illumination. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Grenning v. Miller-Stout, 739 F.3d 1235, 1238 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2014). We affirm.

       The district court properly granted summary judgment because Hull failed to

raise a genuine dispute of material fact as to whether defendants were deliberately

indifferent by using excessive light in his prison dormitory, resulting in migraines.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be

found liable under the Eighth Amendment for denying an inmate humane

conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety . . . .”).

       The district court did not abuse its discretion in denying Hull’s Fed. R. Civ.

P. 56(d) motions for a stay and request for discovery because Hull failed to

demonstrate that the discovery he requested would have precluded summary

judgment. See Getz v. Boeing Co., 654 F.3d 852, 867-68 (9th Cir. 2011) (setting

forth standard of review and explaining that a plaintiff must show that the

discovery sought would have precluded summary judgment).

       The district court did not abuse its discretion in not considering Dr.

Lockley’s affidavit because such evidence would not defeat summary judgment.

See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (standard of

review for district court’s rulings concerning admissibility of evidence on

summary judgment).

       We reject as without merit Hull’s contentions that the district court erred in


                                             2                                  17-15055
considering appellees’ light test evidence, denying Hull’s motion for sanctions,

finding that its screening order allowed only one condition of confinement claim to

proceed, and allowing defendants to change their defense.

      We do not consider Hull’s allegations that were not raised in the operative

complaint, including his allegations that prison officials recently installed new

lights, that additional lights are now lit all day, and that he now suffers from sleep

deprivation. These new allegations must be raised in a separate action.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    17-15055